DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-8 and 34-37 in the reply filed on 1/8/2021 is acknowledged. Claims 9-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 37 contain the trademark/trade name Borax. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe sodium borate, sodium tetraborate, or disodium tetraborate and, accordingly, the identification/description is indefinite.
Claims 2-8 and 34-36 are rejected due to dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Baudis US 6,245,162 cited on the IDS dated4/27/2018 in view of Harald US 3,806,374 cited on the IDS dated4/27/2018. 
Claims 1, 2, 4, and 6-8: Baudis teaches a boriding agent for boriding (Baudis Title and Abstract). Baudis teaches the boriding agent is in powder form and generally includes a boron source, an activator, and a remainder of refractory and inert extenders (Baudis col 1 lines 31-39). Baudis teaches comparable example 1 and Example 2 according to the invention: 

1
2
Comparative Example 1
Example 2
Boron source
0.5-4.5%
2-4%
B4C 4%
B4C 4%
Diluent
45.5-88.5%
61-82.5%
SiC 91%%
SiC 81%
Activator
1-20%
3.5-10%
KBF4 5%
KBF 5% CaF2 10%
sintering reduction agent
10-30%
12-25%
-
-

The comparable example is improved by Baudis but serves as a good example of the prior art compositions. Where the claimed ranges overlap or lie within prior art ranges a case of prima facie obviousness is present. MPEP 2144. 
Baudis does not teach a sintering reduction agent. 
Harald teaches a method of boriding and a powder used in the boriding process (Harald Title and Abstract). Harald teaches the composition includes a boriding agent (boron source), an activator, a diluent, and free carbon (Harald Absract). Harald teaches the addition of free carbon is beneficial in order to produce a pore free thick boride layer (Harald Abstract). Harald teaches that the addition of 2-40% free carbon in the form of charcoal, carbon black, or activated carbon is sufficient for achieving the purpose (Harald col 2 line 54). Harald teaches that detrimental pores and thin weak layers can form when process is carried out without oxygen (Harald col 2 lines 10-16). Harald finds adding free carbon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Baudis by adding free carbon in the form of charcoal, carbon black, or activated carbon in an amount of 2-40% as taught by Harald in order to produce pore free borinized surfaces without a loss of strength at the desired thickness. The claimed range lies within the prior art range of 2-40%. This presents a prima facie case of obviousness. MPEP 2144.05.

Claim 3: Baudis teaches the boron carbide can be present in the range of 2-10% (Baudis col 3 line 33). The claimed range lies within this prior range and therefore presents a prima facie case of obviousness. The broader range is pertinent to this analysis as references are good for all that they teach not just preferred embodiments and examples. MPEP 2123. 

3
Comparative Example 1
Example 2
Broad
Boron source
2-3%
B4C 4%
B4C 4%
2-10%
Diluent
69-76%
SiC 91%%
SiC 81%

Activator
4-6%
KBF4 5%
KBF 5% CaF2 10%

sintering reduction agent
18-22%
-
-



Baudis teaches the silicon carbide is the remainder element (Baudis col 3 line 3). Thus, similar to the examples provided by Baudis, additional materials would reduce the SiC content without substantially affecting the other elements. As is discusses in the rejection of claim 1 it would have been obvious to add 2-40% free carbon. This addition would lower the remainder SiC fraction to 51-89% for comparative example 1 and 41-79% for example 2. Where the claimed ranges lie within or overlap the prior art ranges a case of prima facie obviousness exists. MPEP 2144.05. 

Claim 5: Baudis teaches comparative example 1 which includes only KB4 as the activator. 

1
Comparative Example 1
Boron source
0.5-4.5%
B4C 4%
diluent
45.5-88.5%
SiC 91%%
Activator KB4
1-20%
KBF4 5%
sintering reduction agent
18-22%
-


Baudis teaches the silicon carbide is the remainder element (Baudis col 3 line 3). Thus, similar to the examples provided by Baudis, additional materials would reduce the SiC content without substantially affecting the other elements. As is discusses in the rejection of claim 1 it would have been obvious to add 2-40% free carbon. This addition would lower the remainder SiC fraction to 51-89% for comparative example 1 and 41-79% for example 2. Where the claimed ranges lie within or overlap the prior art ranges a case of prima facie obviousness exists. MPEP 2144.05.  
Claims 34-36: Baudis in view of Harald gives a ratio for comparative example 1 and example 2 of 0.5-10 (2/4-40/4). This range overlaps the claimed range ratios. Where the ranges overlap a prima facie case of obviousness is present. MPEP 2144.05. 

Claim 37 are rejected under 35 U.S.C. 103 as being unpatentable over Baudis US 6,245,162, cited on the IDS dated4/27/2018. 
Claim 37: Baudis teaches a boriding agent for boriding (Baudis Title and Abstract). Baudis teaches the boriding agent is in powder form and generally includes a boron source, an activator, and a 

37
Comparative Example 1
Example 2
Boron source
0.5-3%
B4C 4%
B4C 4%
Activator
1-15%
KBF4 5%
KBF 5% CaF2 10%
Stream
82-98.5
SiC 91%%
SiC 81%






Baudis does not teach an example with 0.5-3% boron. However, comparative example 1 and example 2 have boron source contents that are close enough to the claimed amounts that a person of ordinary skill would expect them to have the same properties. For this reason a case of prima facie obviousness exists. See MPEP 2144.05. 
Additionally, Baudis teaches the boron carbide can be present in the range of 2-10% (Baudis col 3 line 33). The claimed range overlaps this prior range and therefore presents a prima facie case of obviousness. MPEP 2144.05. The broader range is pertinent to this analysis as references are good for all that they teach not just preferred embodiments and examples. MPEP 2123.

Claim 37 are rejected under 35 U.S.C. 103 as being unpatentable over Medvedowski “Formation of Corrosion-Resistant Thermal Diffusion Boride Coatings”, cited on the IDS dated 4/27/2018) in view of Aves 5,455,068.
Claim 37: Medvedowski reviews the principles of thermal diffusion coatings (Medvedowski Title, Abstract, and Introduction). Medvedowski provides figure 6 which depicts the typical boronizing process as a flow chart. Medvedowski teaches that boronizing includes providing powders with the following general materials B-sourcing material, activator, and inert ﬁller (Medvedowski page 19 col 2 second 

37
Page 19 Col 2
Boron source
0.5-3%
1.5-15% B-sourcing material
activator
1-15%
3-10% activator
stream
82-98.5
80-95% inert ﬁller


Where the ranges overlap a prima facie case of obviousness exists. MPEP 2144.05. Medvedowski teaches the activator is typically a halide (Medvedowski page 19 col 2). Medvedowski teaches the inert filler is present to inhibit excessive interaction between Fe and B and to promote the atmospheric conditions preventing oxidation of the active ingredients (Medvedowski page 19 col 2). Medvedowski provides the general description of the materials but does not provide specifics as to what each of the materials could be.
A person of ordinary skill would look to the prior art in order to determine suitable materials in order to perform the boronizing process as taught by Medvedowski. Aves teaches a method boronizing tubes including by pack composition (Aves Title and Abstract). Aves teaches the pack composition includes a suitable source of boron, a silicon material, an activator, and a non-sintering filler (Aves Abstract). Aves teaches the suitable source of boron is boron carbide, B4C (Aves col 5 line 7). Aves teaches the activator is potassium fluoride (Aves col 5 lines 17-18). Aves teaches the activator is used to assist the boron in the boronizing (Aves col 5 line 14). Aves teaches the non-sintering carbon compound (equivalent to the inert filler in Medvedowski) is graphitic carbon or charcoal (Aves col 4 lines 50-55). Aves teaches the non-sintering carbon compound is important as it does not react or allow the carbon to carburize the material. The powder thus remains free flowing and is easily removed after the treatment. Each of these materials would be selected for their intended purpose. MPEP 2144.07 provides that the selection of a known material based on its suitability for its intended use has 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pg Pub 2006/0074491, boronizing agent materials [0024]-[0026]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736